DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 7-13, 15-24 are pending in this application. Claims 1-6 are withdrawn from examination as being directed to a nonelected invention.  Claims 7-13, 15-24 are examined in this Office Action.  
The amendments to the claims necessitated new grounds of rejection and this Office Action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Grammatical Errors and Claim Interpretation
	The correction of the grammatical errors is noted. 

Status of Objections/Rejections

	1.	The rejection of claims 9, 12 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

	2.	The rejection of claims 7, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Longsine-Parker et al (“Microfluidic electro-sonoporation: a multi- modal cell poration methodology through simultaneous application of electric field and ultrasonic wave,” Lab Chip, 2013, 13, 2144-2152) (cited on IDS filed 03/04/2021 as document no.3) (Longsine-Parker) in view of Dixon et al (“Enhanced Intracellular Delivery of a Model Drug Using Microbubbles Produced by a Microfluidic Device,” Ultrasound in Medicine & Biology Volume 39, Issue 7, July 2013, Pages 1267- 1276) (cited on IDS filed 03/04/2021 as document no. 2) (Dixon) is  withdrawn in view of the amendments to the claims.

	3.	The rejection of claims 8-13 under 35 U.S.C. 103 as being unpatentable over Longsine-Parker and Dixon as applied to claims 7, 21 and 22 above and further in view of Zhou et al (“Loading Trehalose into Red Blood Cells by Electroporation and its Application in Freeze-Drying,” CryoLetters 31 (2), 147-156 (2010)) (Zhou) is withdrawn in view of the amendments to the claims.
	
	4	The rejection of claims 15-20 and 23 under 35 U.S.C. 103 as being unpatentable over Longsine-Parker, Dixon and Zhou as applied to claims 7-13, 21 and 22 above and further in view of Wang et al (“Vortex-assisted DNA delivery,” Lab Chip, 2010, 10, 2057-2061) (cited on IDS filed 03/04/2021 as document no. 4) (Wang) is withdrawn in view of the amendments to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 7, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Longsine-Parker (above) in view of Taylor et al (“Targeted retroviral gene delivery using ultrasound,” J Gene Med 2007;9: 77 –87) (Taylor). 

Longsine-Parker discloses microfluidic electro-sonoporation (title) and a device therefore.  Longsine-Parker discloses a method for molecule delivery (propidium iodide, Pl) (the claimed “soluble molecule;” claim 7, part 1) into cells (Hela cells, Page 2147, left column, “Cells”) (the claimed “plurality of untreated cells;” claim 7, part 1). Longsine-Parker discloses the PI was added to resuspended cells (the claimed “plurality of untreated cells” and “soluble molecules”) for inclusion in the cell inlets (figure 2(c), “cell inlet”) (the claimed “providing a microfluidic device comprising at least a first channel for housing the amount of soluble molecules and optionally the plurality of untreated cells;” claim 7, part 2). 
Longsine-Parker discloses the transducer is placed directly on top of the channel layer so that electroporation and sonoporation conditions could be simultaneously applied to cells (page 2146, right column, middle paragraph) ((the claimed “providing an ultrasound device capable of emitting ultrasound waves;” claim 7, part 3) (the claimed “positioning at least a portion of the first channel in proximity to the ultrasound device;” claim 7, part  4) (the claimed “wherein the ultrasound device comprises a transducer positioned above the portions of the first channel in proximity to the device;” claim 22).
Longsine-Parker discloses Pl was chosen to simulate small molecule delivery into cells due to its wide acceptance as a marker for cell membrane permeability as well as easy visualization for evaluating poration efficiency (page 2145, right column, top paragraph).
The assembled Longsine-Parker device as shown in figure 2C is set forth below:

    PNG
    media_image1.png
    186
    188
    media_image1.png
    Greyscale

Longsine-Parker discloses three channels in the diagram above. The channel labeled “cell inlet’ is the channel for housing the plurality of untreated cells (the claimed “third channel for housing plurality of untreated cells, the third channel in fluid communication with the second channel;” claim 21).  Longsine-Parker discloses treating the cells with a combination of electroporation and sonoporation and the combined treatment resulted in much greater efficiency than either procedure alone (page 2149, right column, “Combined microelectro-sonoporation’”) as shown by the uptake of calcein (figure 3).
Longsine-Parker discloses the solution flows through a microfluidic channel (the claimed first channel) at a predetermined flow rate (flow rate of 0.05–0.1 ml h−1 ) (claim 7, part 5).
Longsine-Parker discloses an ultrasonic transducer placed on top of the channel couples  ultrasonic wave through the PDMS layer to cells flowing through the microfluidic channel (the claimed “as the solution passes through the portion of the first channel positioned in proximity to the ultrasound device at the predetermined flow rate, emitting ultrasound waves from the ultrasound device in order to sonicate sonicating the solution;” claim 7, part 6).
Longsine-Parker discloses (microchip electroporation period)  the period for sonoelectroporation (5 minutes) was long enough to result in electroporation of the cells as evidenced by the 100 % viability of the cells and 96.8% of the cells were successfully porated (the claimed “for a period of time sufficient for the microbubbles in the solution to form pores in a membrane of at least one of the plurality of untreated cells to form a plurality of treated cell;” claim 7, part 7).
Regarding new claim 24, Longsine-Parker discloses the PI was added to resuspended cells (the claimed “plurality of untreated cells” and “soluble molecules”) for inclusion in the cell inlets (figure 2(c), “cell inlet’) (the claimed “second channel for housing the amount of soluble molecules and optionally the plurality of untreated cells”) See figure 2C above. The device shows the first channel (cell inlet) and the second channel (buffer) are joined (the claimed “wherein the second channel is in fluid communication with the first channel;” claim 24).  
Longsine-Parker discloses the transducer is placed directly on top of the channel layer so that electroporation and sonoporation conditions could be simultaneously applied to cells (page 2146, right column, middle paragraph) (claim 22, the claimed “using a transducer positioned above the solution’). Longsine-Parker discloses Pl was chosen to simulate small molecule delivery into cells due to its wide acceptance as a marker for cell membrane permeability as well as easy visualization for evaluating poration efficiency (page 2145, right column, top paragraph).
Longsine-Parker differs from the claims in that the document fails to disclose utilization of positively charged lipid coated microbubbles.  However, Taylor cures the deficiency.
	Taylor discloses cationic lipid-shelled, perfluorocarbon-filled microbubbles (page 2,right column, middle paragraph) (the claimed “positively charged lipid coated microbubbles;” claim 7, part 1) are used in ultrasound mediated gene delivery (Abstract).Taylor discloses (page 4, right column, top paragraph) the transduction system included the positively charged lipid coated microbubbles and retrovirus (the claimed “soluble molecule;” claim 7, part 1).
	It would have been obvious to one of ordinary skill to modify the method of Longsine-Parker by including positively charged lipid coated microbubbles in the microfluidic solution as suggested by Taylor in view of the teachings of Taylor that 
when virus and positively charged lipid-coated microbubbles were added together and cells were exposed to ultrasound, ultrasound-induced microbubble behavior is capable of effecting entry of the viral core (the claimed “wherein the solution is formed by flowing the microbubbles, molecules, and untreated cells through the microfluidic device, wherein before combined, the first channel of the microfluidic device contains the amount of microbubbles;” claim 24). 
	One of ordinary skill would have had a reasonable expectation of success in delivering a molecule into cells a using a solution of positively charged lipid coated microbubbles, cells and virus in view of the teachings of Taylor showing successful gene delivery to cells (Abstract, “Results”). 
	One of ordinary skill would have been motivated to obtain an enhanced molecule delivery (the viral vector)  delivery into target cells in view of the teachings of Taylor that improved  delivery to target cells would provide benefits in retroviral gene delivery (Abstract, “Background”).

	2.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Longsine-Parker and Taylor as applied to claims 7, 21, 22 and 24 above and further in view of Zhou (above). The teachings of Longsine-Parker and Taylor above are incorporated herein in their entirety.
	Longsine-Parker and Taylor differ from the claims in that the documents fail to disclose delivery of a soluble molecule into red blood cells (RBCs). However, Zhou cures the deficiency.
	Zhou discloses trehalose is an effective protectant to stabilize cells during freezing and drying (Abstract).  Zhou discloses loading trehalose (the claimed “soluble molecule;” claim 8) (the claimed “preservation agent;” claim 12) into red blood cells (“the claimed “red blood cells;” claim 10) ( the claimed “plurality of unpreserved red blood cells;” claim 10). 
	Zhou discloses loading RBCs with differing amounts of trehalose by electroporation (title) (the claimed “method for the preservation of a plurality of red blood cells,” claim 11), freeze drying the cells and rehydrating them (Abstract) (the claimed “drying and/or freezing one or more of the plurality of treated cells;” claim 9) (the claimed “drying and/or freezing the plurality of preserved red blood cells;” claim 13). Zhou discloses the recovery rates increased with intracellular trehalose concentration and that the recovery rate reached 70.9% (Abstract).
	It would have been obvious to one of ordinary skill to modify the method of Longsine-Parker and Taylor by substituting red blood cells and trehalose for the cells and soluble molecules of Longsine-Parker and Taylor as suggested by Zhou in view of the teachings of Zhou that long-term storage of red blood cells (RBCs) is needed to ensure a readily available, safe blood supply for transfusion medicine and that trehalose is an effective preservative. 
	One of ordinary skill would have had a reasonable expectation of success in insonating RBCs with a cryoprotective agent (trehalose) in view of the teachings of Zhou that RBCs loaded with trehalose were successfully frozen and recovered.
	One of ordinary skill would have been motivated to preserve red blood cells in view of the teachings of Zhou that long-term storage of red blood cells (RBCs) is needed to ensure a readily available, safe blood supply for transfusion medicine and that trehalose is an effective preservative. 


	3.	Claims 15-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Longsine-Parker, Taylor and Zhou as applied to claims 7-13, 21, 22 and 24 above and further in view of Wang (above). The teachings of Longsine-Parker, Taylor and Zhou above are incorporated herein in their entirety.
	From above, Longsine-Parker discloses the transducer is placed directly on top of the channel layer so that electroporation and sonoporation conditions could be simultaneously applied to cells (page 2146, right column, middle paragraph) ((the claimed “providing an ultrasound device capable of emitting ultrasound waves;” claim 15, part 2) (the claimed “positioning at least a portion of the first channel in proximity to the ultrasound device;” claim 15, part  3). 
Longsine-Parker discloses the solution flows through a microfluidic channel at a predetermined flow rate (flow rate of 0.05–0.1 ml h−1 (claim 15, part 4). 
Longsine-Parker discloses an ultrasonic transducer placed on top of the channel couples  ultrasonic wave through the PDMS layer to cells flowing through the microfluidic channel (the claimed “as the solution passes through the portion of the first channel positioned in proximity to the ultrasound device at the predetermined flow rate, emitting ultrasound waves from the ultrasound device in order to sonicate the cells as the solution passes through the microchannel;” claim 15, part 5).
Longsine-Parker discloses (microchip electroporation period)  the period for sono-electroporation (5 minutes) was long enough to result in electroporation of the cells as evidenced by the 100 % viability of the cells and 96.8% of the cells were successfully porated (the claimed “the microbubbles form pores in the one or more cells through which at least a portion of the amount of the soluble molecules enter the one or more cells to form one or more treated cells;” claim 15, part 6).
Taylor discloses cationic lipid-shelled, perfluorocarbon-filled microbubbles (page 2,right column, middle paragraph) (the claimed “positively charged lipid coated microbubbles;” claim 15, part 1).
	Longsine-Parker, Taylor and Zhou differ from the claims in that the documents fail to disclose a microchannel having a shape that causes centrifugal force to be applied to the fluid. However, Wang cures the deficiency.
	Wang discloses (Abstract) greatly improved transfection efficiencies are achievable with only a simple modification to the design of existing continuous flow electroporation systems. Wang discloses electroporation in a curved spiral shaped channel yields a two-fold increase in transfection efficiency as compared to a straight microchannel (page 2057, right column, top paragraph). 
	Wang discloses the migration of cells in the spiral channel is affected by centrifugal forces (page 2058, left column, bottom paragraph “Results”) (the claimed “a microchannel having a shape that causes a centrifugal force to be applied to the fluid’) (claim 15, part 1)(the claimed “sonicating the cells as the fluid passes through the microchannel such that the microbubble form pores in the one or more cells to form one or more treated cells;” claim 15, last part). Wang discloses delivery of exogenous DNA molecules (fluorescently labeled with YOYO-1) into the CHO cells as shown in figure 2C (the claimed “at least a portion of the amount of the soluble molecules enter the one or more cells to form one or more treated cells). Figure 2a, a diagram of the spiral electroporation section from Wang is shown below:


    PNG
    media_image2.png
    381
    424
    media_image2.png
    Greyscale


	Regarding claims 16, 17, 18 and 20, Zhou is cited for disclosing loading trehalose (claim 16, the claimed “soluble molecule”) into red blood cells (claim 18, the claimed “one or more cells are red blood cells”). Zhou discloses loading RBCs with differing amounts of trehalose by electroporation, freeze drying the cells and rehydrating them (Abstract) (claims 17 and 20, the claimed “separating the one or more treated cells from the fluid and drying and/or freezing the one or more treated cells”). Zhou discloses the recovery rates increased with intracellular trehalose concentration and that the recovery rate reached 70.9% (Abstract).
	Regarding claim 19, Wang is cited for teaching the application of centrifugal force during electroporation. 
	Regarding claim 23, Wang discloses (page 3, left column, bottom paragraph) the electroporation zone is the microfluid channel incorporating the central spiral section (the claimed “wherein the portion of the first channel in proximity to the ultrasound device is in a spiral configuration;” claim 23). 
	It would have been obvious to one of ordinary skill to modify the Longsine-Parker and Taylor method by applying sonication in addition to the electroporation application of centrifugal force taught by Wang in view of the teachings of Longsine-Parker and Taylor, disclosing treating the cells with a combination of electroporation and sonoporation and that the combined treatment resulted in much greater efficiency than either procedure alone (page 2149, right column, “Combined microelectro-sonoporation”) and Wang, disclosing a curved spiral shaped channel yields a two-fold increase in transfection efficiency as compared to a straight microchannel. 
	 It would have been obvious to one of ordinary skill to modify the device of the Longsine- Parker, Taylor method having straight microchannels by using a spiral shaped channel as suggested by Wang in view of the teachings of Wang that a curved spiral shaped channel yields a two-fold increase in transfection efficiency as compared to a straight microchannel (the claimed “wherein the portion of the first channel in proximity to the ultrasound device is in a spiral configuration,” claim 23). 
	One of ordinary skill would have had a reasonable expectation of success in making the modification in view of the teachings of Wang showing a two-fold increase in transfection efficiency when using a spiral shaped channel. 
	One of ordinary skill would have been motivated to use a spiral shaped channel and increase the transfection efficient in the target cells in view of the teachings of Wang that delivery of DNA payloads into cells is a critical step in cell-based therapeutics and tissue engineering (page 2057, left column, top paragraph).

Response to Arguments
	Applicant’s arguments, filed 06/14/2022, have been considered but not found persuasive.

1.	Applicants argue (page 1, “Rejections under 35 USC 103”):

It has been surprisingly found that ultrasound and microbubbles can be utilized to induce transient pores in cellular membranes to facilitate active transport of molecules such as trehalose into cells. Further, it has been determined that sonoporation can be utilized in a microfluidic device system in order to effectively and consistently deliver sufficient amounts of trehalose into RBCs for long term preservation in a dried state, which can then be re-suspended in sterile water, or another solution, prior to use for transfusion. Specification, Para [0035]. However, Longsine- Parker does not disclose a system that incorporates microbubbles. In fact, Longsine-Parker discloses a method that incorporates the use of both electroporation and sonoporation, but specifically excludes the use of microbubbles. Longsine-Parker states:

“[I]n conventional electro-sonoporation using microbubbles, significant increase in the resistance to electric pulses was observed, thus limiting electroporation...
Carugo et al. also reported significantly reduced cell viability due to UCA usage, and demonstrated that it is also possible to achieve high transfection efficiency without UCA. Therefore, microbubbles or UCA were not used in our experiments. Longsine-Parker, p. 2148.

Rather than rely on the incorporation of electroporation, the claimed invention includes the combination of a solution including positively charged lipid coating microbubbles (Specification, Para [0034] and [0052]) flowing past an ultrasound device at a predetermined flow rate to cause microjetting effects in the surrounding fluid. Specification, Para [0032]. The microjetting effects within the solution as it passes through the microfluidic device enhances the ability of the soluble molecules to enter the untreated cells through the cavitation created by the microbubbles. Moreover, without wishing to be bound to theory, it is thought that the use of positively charged microbubbles, such a microbubbles made from a formulation comprising DSPC:DSEPC:DSPG:PEG-40 in a 100:43:1:4.5 molar ratio, causes the microbubbles to be attracted to the surface of the cell membrane, which increases sonoporation mediated molecular delivery of the soluble molecules when the microbubbles are in close proximity to the untreated cells. Therefore, Longsine-Parker does not teach or suggest each and every element of the claimed invention.

	In reply and contrary to the arguments, no claim claims the “DSPC:DSEPC:DSPG:PEG-40 in a 100:43:1:4.5 molar ratio” discussed in the arguments.  The rejection as newly cast now cites Taylor for disclosing the newly claimed “positively charged lipid coated microbubbles.”  
	Applicant’s arguments regarding the surprising results are not persuasive because  ultrasound and microbubbles can be utilized to induce transient pores in cellular membranes to facilitate active transport of molecules as demonstrated by Taylor above. 

	2.	Applicants argue (page 3, first full paragraph)

The Examiner attempts to cure this deficiency by combining Longsine-Parker with Dixon. However, as discussed above, Longsine-Parker specifically excludes the use of microbubbles. Therefore, it would not be obvious to add microbubbles to the method disclosed by Longsine-Parker.

	In reply and contrary to the arguments, Longsine-Parker does not use microbubbles.  However, Longsine-Parker also does not teach away from them as is argued.   
	Patents are relevant as prior art for all they contain (MPEP 2123 (I)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	Nonpreferred and alternative embodiments constitute prior art (MPEP 2123 (II)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	That the use of microbubbles is a nonpreferred embodyment is made clear by a document entitled “FLOW-THROUGH MICROFLUIDIC DEVICE FOR HIGH-EFFICIENCY TRANSFECTION OF MAMMALIAN CELLS THROUGH COMBINED MICROELECTROPORATION AND SONOPORATION,” A Thesis by Whitney Longsine, May 2011.  On text page 53, top paragraph, Longsine discloses 
However, in electro-sonoporation reports, Yamashita et al. reported an important negative side effect of using microbubbles to improve the sonoporation efficiency, where a significant increase in the resistance to electric pulses was observed, thus limiting electroporation. Escoffre et al. did not report such a phenomenon in their findings, yet they did demonstrate that the improvement between electro-sonoporation and electroporation was significant with or without the use of microbubbles. Therefore, the decision was made not to use microbubbles in our experiments, though it remains a possible option for future work.

	Therefore, Longsine clearly discloses the decision to not use microbubbles was made because of the conflicting results obtained by other investigators in the field (Yamashita vs Escoffre).  Longsine clearly discloses that the use of microbubbles remains a possible option for future work and therefore does not teach away from their use.  
	Longsine discloses on page 1, footnote, the thesis follows the style of Lab on a Chip.  The language cited in the cited passage is the same language found in the Longsine-Parker reference cited above.  The Longsine-Parker Lab on a Chip reference does not include the statement “Escoffre et al. did not report such a phenomenon in their findings, yet they did demonstrate that the improvement between electro-sonoporation and electroporation was significant with or without the use of microbubbles” or the “though it remains a possible option for future work” statement in regards to using microbubbles.  	
	However, the Longsine thesis clarifies that the Longsine-Parker Lab on a Chip reference does not teach away from using microbubbles with the sono-electroporation system of Longsine-Parker in view of the statement made in the thesis identifying microbubbles as another option. 

	3.	Applicants argue (page 3, part B) regarding the rejection of claims 8-13:
Claims 8-10 depend from independent claim 7, as discussed above, and are allowable for similar reasons. Independent claim 11, and its dependent claims 12-13, similarly include the limitations discussed above, specifically that the method includes providing a solution with positively charged lipid coating microbubbles that are passed through a microfluidic device at a predetermined flow rate. Zhou does not remedy this deficiency.

	In reply, Taylor, not Zhou, is newly cited for teaching positively charged lipid coated microbubbles. Zhou is cited for disclosing loading RBCs with differing amounts of trehalose by electroporation, freeze drying the cells and rehydrating them (Abstract) (claims 17 and 20, the claimed “separating the one or more treated cells from the fluid and drying and/or freezing the one or more treated cells”). Applicants are arguing the references individually and not the combination as written.

	4.	Applicants argue (page 4, part C):
Claim 23 depends from independent claim 7 and claims 18-19 depend from independent claim 11. And, independent claim 15, and its dependent claims 16-17, similarly include the limitations discussed above, specifically that the method includes providing a solution with positively charged lipid coating microbubbles that are passed through a microfluidic device at a predetermined flow rate. Wang does not remedy this deficiency. In fact, Wang discloses a method using vortex-assisted motion to enhance DNA delivery during an electroporation process. As discussed, above, it would not have been obvious to introduce the use of microbubbles in a method using electroporation. Indeed, Longsine-Parker teaches away from such an incorporation. Therefore, claims 15- 20 and 23 are allowable. Applicant requests the Examiner to withdraw this rejection.

	In reply and contrary to the arguments, Longsine-Parker, not Wang, is cited for teaching sono-electroporation using a microfluidic device.  Taylor, not Wang, is cited for teaching positively charged lipid coated microbubbles. Wang is cited for teaching the application of centrifugal force during electroporation. 	Applicants are arguing the references individually and not the combination as written. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632